Citation Nr: 0723891	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-41 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to compensable evaluation for the service-
connected bunion of the left great toe.  

2.  Entitlement to compensable evaluation for the service-
connected bunion of the right great toe.  

3.  Entitlement to an evaluation greater than 20 percent for 
the service-connected rotator cuff tear, right shoulder.  

4.  Entitlement to an evaluation higher than 10 percent for 
the service-connected left ankle sprain.  

5.  Entitlement to service connection for a claimed right 
ankle disorder, to include as secondary to the service-
connected right shoulder disability.  

6.  Entitlement to service connection for a claimed left 
shoulder disorder.  

7.  Entitlement to service connection for claimed bilateral 
pes planus, to include whether new and material evidence has 
been received to reopen a previously-denied claim.  

8.  Entitlement to service connection for a claimed bilateral 
heel disorder with Achilles tendonitis, to include whether 
new and material evidence has been received to reopen a 
previously-denied claim.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1996 
to June 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO rating decision.  

In November 2005 during the pendency of the appeal the RO 
issued a decision increasing the evaluation for the service-
connected right shoulder rotator cuff tear from 10 percent to 
20 percent and increasing the evaluation for the service-
connected left ankle sprain to 10 percent.  Both increased 
ratings were made effective on December 9, 2003, the date of 
the claim.

Inasmuch as evaluations higher than 10 percent and 20 percent 
respectively are available for each of the two disabilities, 
and inasmuch as a claimant is presumed to be pursuing the 
maximum available benefit for a given disability, the claims 
for increased evaluations for both disabilities, as reflected 
on the title page, remain viable on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in September 2006.  During that 
hearing, he submitted private medical records with a waiver 
of initial RO jurisdiction.  The Board has accepted this 
additional evidence for inclusion into the record on appeal.  
See 38 C.F.R. § 20.800.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The service-connected hallux valgus of the left and right 
great toes are shown to be productive of a disability picture 
the more nearly approximates that of deformity of each toe 
with functional loss due to pain at the metatarsophalangeal 
joints.  

3.  The service-connected right shoulder rotator cuff injury 
is not shown to be manifested by more than a limitation of 
motion or functional loss due to pain at the shoulder level 
due to pain.  

4.  The service-connected left ankle sprain is not shown to 
be productive of more moderate limitation of motion, with 
stiffness but no instability.  

5.  The veteran is not shown to have had a chronic right 
ankle disorder due to any event or incident of service.  

6.  The currently demonstrated left shoulder impingement is 
not shown to be due to an episode of dislocation or other 
injury sustain during the veteran's period of active service.  

7.  Service connection for bilateral pes planus and for 
bilateral heel disorders was denied in a rating decision 
issued in December 2001; the veteran was notified of the 
decision but did not appeal.  

8.  The evidence received since the December 2001 rating 
decision relating to the service connection for bilateral pes 
planus and bilateral heel disorders is cumulative and 
redundant of evidence of record at the time of the prior 
denial, does not relate to unestablished facts necessary to 
substantiate either claim, and does not raise a reasonable 
possibility of substantiating either claim.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 10 
percent for the service-connected bunion of the left great 
toe are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.40, 
4.45, 4.72, including Diagnostic Code 5280 (2006).  

2.  The criteria for an evaluation of 10 percent for the 
service-connected bunion of the right great toe are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.40, 4.45, 4.72, 
including Diagnostic Code 5280 (2006).  

3.  The criteria for the assignment of an evaluation greater 
than 20 percent for the service-connected rotator cuff tear, 
right shoulder are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.20, 4.25, 4.40, 4.45, 4.71, 4.71a including Diagnostic Code 
5201 (2006).  

4.  The criteria for the assignment of an evaluation higher 
than 10 percent for the service-connected left ankle sprain 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.40, 
4.45, 4.71, 4.71a including Diagnostic Code 5271 (2006).  
 
5.  The veteran does not have a right ankle disability due to 
disease or injury that was incurred in or aggravated by his 
military service or was proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2006).  

6.  The veteran does not have a left shoulder disability due 
to disease or injury that was incurred in or aggravated by 
his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).  

7.  The December 2001 rating decision that denied service 
connection for bilateral pes planus and bilateral heel 
disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 20.302, 20.1103 (2006).  

8.  As evidence received since December 2001 is not new and 
material, the criteria to reopen the claims of service 
connection for bilateral pes planus and bilateral heel 
disorders are not met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the claims on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claims on appeal has been accomplished.  

In February 2004, prior to the rating decision on appeal, the 
RO sent the veteran a letter advising him that to establish 
entitlement to service connection for a disability, the 
evidence must show a current disability, an event in service, 
and a relationship between the claimed disability and 
military service.  The same letter advised the veteran of the 
"new and material evidence" criteria for reopening a 
previously-denied claim.

In May 2004, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him that to establish 
entitlement to a higher rating for a service-connected 
disability, the evidence must show that the disability has 
gotten worse.

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal, and has been afforded ample 
opportunity to submit such information and evidence prior to 
issuance of the September 2004 rating decision.  

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As noted 
above, the May 2004 letter satisfied that requirement.  

The Board also finds that the letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

Both letters cited above informed the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency (including military records, VA treatment records, and 
Social Security Administration records) and that VA would 
make reasonable efforts to obtain relevant records from non-
Federal agencies and entities if authorized by the veteran to 
do so.  

Follow-up letters to the veteran in July and August 2004 
specifically stated, "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating decision on appeal. 

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Neither in response to the document cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

There is no indication that the RO has specifically advised 
the veteran of the fourth and fifth Dingess elements (degree 
of disability, and effective date pertaining to the 
disability).  However, the Board's action below denies 
service connection for the claimed disabilities and will not 
result in an assigned disability rating or effective date.  
Accordingly, there is no possibility of prejudice under the 
notice requirements of Dingess in regard to the claims for 
service connection.  

The Dingess decision also held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  
As regards the claim for compensable rating on appeal, the 
Board finds that this was accomplished in the SOC of 
September 2005 and the SSOC of November 2005; this suffices 
for Dingess.  

Hence, there is no possibility of prejudice under the notice 
requirements of Dingess as regards the claim for increased 
rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with any of the claims on 
appeal.  

The veteran's service medical record is on file, as are 
medical records from those VA and non-VA medical providers 
that the veteran identified as having relevant records.  The 
veteran has not identified, and the file does not otherwise 
indicate, that there are any other VA or non-VA medical 
providers having additional records that should be obtained 
before the claims are adjudicated.  

The veteran has been afforded appropriate VA medical 
examination in regard to the issues on appeal, and he has 
been afforded a hearing before the Board in conjunction with 
the issues on appeal.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Evaluation of Service-Connected Disabilities

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In addition to the schedular criteria, VA must consider 
"functional loss" of a musculoskeletal disability 
separately from consideration under the Diagnostic Codes.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  "Functional loss" may occur as a result 
of weakness or pain on motion.  

VA must consider "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  See 38 
C.F.R. § 4.40.  


Evaluation of Bunions, Left and Right Great Toes

The veteran's bunions are evaluated under the criteria of 
38 C.F.R. § 4.72, Diagnostic Code (DC) 5280 (unilateral 
hallux valgus).  

Under the rating criteria of DC 5280, a rating of 10 percent 
is awarded for severe hallux valgus if equivalent to 
amputation of the great toe, or for hallux valgus if operated 
with resection of the metatarsal head.  There is no schedular 
provision for a rating higher than 10 percent under this DC.  

The veteran presented to Moore Orthopedic Clinic in February 
2003 complaining of pain in the right great toe, made worse 
by exercise.  The X-ray study of the toe showed hallux 
valgus, and there was slight tenderness around the 
metatarsophalangeal (MTP) joint.  The physician advised 
orthotic shoes to prevent flexion and extension during 
athletic activities.  

The veteran presented to Dorn VA Hospital in March 2004 for 
enrollment in the VA medical system.  He complained of pain 
in the right great toe, and clinical examination revealed a 
bunion on the right great toe.  

The veteran had a VA orthopedic examination in June 2004 when 
he reported persistent pain despite shoe wear modifications.  
He also reported decreased range of motion of the great toe 
MTP joint resulting in problems pushing off with the foot.  
He was scheduled for VA bunionectomy the following month.  

On examination, there was tenderness to palpation over the 
MTP joints and mild pain on range of motion of the great 
toes.  There was also moderate bunion deformity of both great 
toes.  The range of motion was not additionally limited by 
pain, fatigue, weakness or lack of endurance following 
repetitive use.  

The veteran had another VA orthopedic examination in October 
2005.  He reported having increased pain since the last 
examination, described as constant moderate aching and 
throbbing becoming more severe with standing more than one 
hour or walking more than a quarter mile.  

On examination, both great toes had valgus deformities, the 
right at 20 degrees and the left at 10 degrees.  There was no 
restricted or painful movement, but there was tenderness at 
the base of the first MTP joints.  The X-ray studies showed 
bilateral hallux valgus deformity, greater on the right, and 
showed mild degenerative joint disease at the MTP joint of 
the right great toe.  

The veteran's feet were examined at the University of South 
Carolina School of Medicine in May 2005.  The examiner noted 
mild bunion with hallux valgus, more on the right than the 
left.  

The veteran had bone scans of both feet by InMed Diagnostic 
Services in June 2005, which showed increased uptake in the 
right first MTP joint representative of either bunion or 
stress fracture or degenerative change.  

On review of the evidence above, the Board finds that there 
is no evidence of severe hallux valgus equivalent to 
amputation of either great toe, nor has either toe been 
operated with resection of the metatarsal head.  Accordingly, 
a compensable rating may not be assigned under the provisions 
of DC 5280.  

However, the medical evidence shows degenerative arthritis in 
the right great toe.  Painful motion of a major joint or 
groups caused by degenerative arthritis, where the arthritis 
is established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10 percent rating, per joint, combined 
under DC 5003, even though there is no actual limitation of 
motion.  VAOPGCPREC  09-98 (August 14, 1998), citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  

Accordingly, the veteran is entitled to a 10 percent rating 
for the right great toe under Lichtenfels.  As the VA medical 
examination of June 2004 showed painful range of motion of 
both great toes due to the service-connected bunion 
disorders, the Board finds that a rating of 10 percent is 
appropriate for the left great toe as well as the right great 
toe.  

The Board has considered whether a rating higher than 10 
percent is appropriate; to that end the Board has especially 
considered the veteran's testimony in September 2006 during 
which he described his symptoms.  

However, as 10 percent is the highest rating benefit under 
the relevant diagnostic code, the Board finds that a rating 
of 10 percent most closely approximates the veteran's 
disability and also adequately compensates him for pain.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As in 
this case the veteran's symptoms for each great toe more 
closely approximate the higher 10 percent rating, the 
benefit-of-the-doubt rule is for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


Evaluation of Rotator Cuff Tear, Right Shoulder

The veteran's SMR show that he is right-hand dominant; i.e., 
the right side is the major side.  

The veteran's current 20 percent evaluation was assigned 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5201 (limitation of motion of the arm).  

Under DC 5201, a rating of 20 percent is assigned for 
limitation of motion at shoulder level (major or minor side); 
a rating of 30 percent is assigned for limitation to midway 
between side and shoulder level (major side); a rating of 40 
percent is assigned for limitation to 25 degrees from the 
side (major side).  

The disability may also be evaluated under DC 5203 
(impairment of the clavicle or scapula), but this presents no 
benefit to the veteran as the maximum benefit under that DC 
is 20 percent, the current rating.  

DC 5200 (ankylosis of the scapulohumeral joint) is not for 
application because there is no evidence that the veteran's 
shoulder is ankylosed, and DC 5202 (impairment of the 
humerus) is not for application because the evidence does not 
show dislocation of the humerus at the scapulohumeral joint.  

Under VA rating criteria, normal range of motion for the 
shoulder is flexion and abduction each to 180 degrees, and 
internal and external rotation each to 90 degrees.  38 C.F.R. 
§ 4.71, Plate I.  

The veteran presented to Moore Orthopedic Clinic in February 
2004 complaining of right shoulder pain.  He was noted to 
have a history of two dislocations on the right side but no 
current instability.  

On examination, the veteran had full range of motion of the 
right arm and there good cuff strength throughout.  There was 
positive impingement sign and the veteran was tender over the 
AC joint.  

The veteran presented to Dorn VA Hospital in March 2004 for 
enrollment in the VA medical system.  He complained of 
chronic pain in both shoulders and reported receiving 
cortisone injections for the pain.  On examination, the 
veteran had full range of motion of all extremities.  

The veteran had a VA orthopedic examination in June 2004 and 
reported receiving cortisone shots and physical therapy for 
both shoulders.  He reported pain and stiffness in both 
shoulders and occasional sensation of slipping in the right 
shoulder.  Repetitive use caused flare-ups with overhead 
motion.  

On examination, the range of motion of both shoulders was 
normal, with mild impingement syndrome in the right shoulder.  
There was no instability, strength was 5/5, and there was no 
tenderness over the acromioclavicular (AC) joint.  His range 
of motion was not additionally limited by pain, fatigue, 
weakness or lack of endurance following repetitive use.  The 
X-ray studies of both shoulders were negative.  

The veteran had another VA orthopedic examination in October 
2005.  He reported constant severe pain aggravated by the use 
of the arm above shoulder height and by internal rotation.  
He denied stiffness, swelling, head, redness, instability or 
locking.  He had weekly flare-ups resulting in a high level 
of severe pain.  The veteran stated that he had to avoid 
lifting and reaching objects weighing more than ten pounds.  

On examination, the veteran's shoulder flexion was 0 to 90 
degrees (active) and 0 to 120 degrees (passive) with pain 
beginning at 80 degrees.  Internal and external rotations 
were to 90 degrees pain-free.  The range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  The examiner's diagnosis 
was that of right rotator cuff impingement syndrome without 
surgical intervention.  

Based on the evidence, the Board finds that an evaluation is 
excess of 20 percent is not assignable under DC 5201.  The 
current 20 percent rating requires limitation of motion to 
shoulder level (90 degrees), which the veteran is able to 
achieve with pain beginning at 80 degrees.  

The higher 30 percent rating requires limitation of motion 
midway between side and shoulder level (i.e., 45 degrees).  
Thus the veteran's pain-free range of motion more closely 
approximates the criteria for the current rating.  

Because DC 5201 is based on limitation of motion, the 
regulations regarding limitation of function due to pain are 
for application.  In this case the medical evidence, 
including the examinations, does not show additional 
limitation of function due to pain, weakness, incoordination 
or fatigability to a degree that more closely approximates 
the criteria for the higher rating.  

Similarly, the Board has considered the veteran's testimony 
in September 2006, during which he testified to the degree to 
which his shoulder disability impairs his employment and his 
quality of life.  However, nothing in that testimony shows 
that his disability more closely approximates the criteria 
for the higher schedular rating.  

Based on the analysis above, the Board finds that a rating in 
excess of 20 percent for the service-connected right shoulder 
injury must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As in 
this case the veteran's symptoms for his service-connected 
right shoulder disability closely approximate the current 20 
percent rating the benefit-of-the-doubt rule is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. 49, 55 (1990).  


Evaluation of Left Ankle Sprain

The veteran's right shoulder disability is evaluated under 
the criteria of 38 C.F.R. § 4.71a, DC 5271 (limitation of 
motion of the ankle).  

Under DC 5271, a rating of 10 percent is assigned for 
moderate limitation of motion, and a rating of 20 percent is 
assigned for marked limitation of motion.

The terms "moderate" and "marked" are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  

Under VA rating criteria, normal range of motion for the 
ankle is dorsiflexion from 0 to 20 degrees and plantar 
flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

The veteran presented to Moore Orthopedic Clinic in February 
2003 complaining of left ankle pain.  There was mild 
tenderness on examination; the X-ray studies showed no acute 
fractures but did show a small tibial osteophyte.  

The veteran presented to Dorn VA Hospital in March 2004 for 
enrollment in the VA medical system.  He complained of 
bilateral ankle pain, relieved to some degree by orthotics.  
The veteran was observed to have full range of motion of all 
extremities.  The X-ray studies of both ankles were negative.  

The veteran had a VA orthopedic examination in June 2004 
during which he reported having pain and stiffness of the 
ankle, particularly with repeated use.  The ankle turned over 
easily but he denied using an ankle brace.  

On examination, the ankle had full range of motion with no 
significant pain on motion, although there was tenderness to 
palpation.  There was no instability of the ankle, and 
flexion strength was 5/5.  His range of motion was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use.  

The veteran had another VA orthopedic examination in October 
2005.  He reported constant stiffness of the ankle joint.  On 
examination, the joint was stable without crepitus or laxity.  
The range of motion was that of dorsiflexion from 0 to 20 
degrees with pain beginning at 12 degrees; plantar flexion 
was from 0 to 40 degrees without pain.  The examiner's 
diagnosis was that of chronic left ankle sprain.  

On review of the evidence the Board finds that the veteran's 
left ankle exhibits a limitation of motion that is moderate, 
rather than marked, in degree.  As noted, in his most recent 
examination the veteran's dorsiflexion was to 12 degrees 
without pain and to 20 degrees with pain; 20 degrees is 
normal.  His plantar flexion was to 40 degrees without pain; 
45 degrees is normal.  

Because DC 5271 is based on limitation of motion, the 
regulations regarding limitation of function due to pain are 
for application.  In this case the veteran was able to 
achieve normal motion with pain, so his current 10 percent 
rating is based entirely on limitation of motion due to pain.  

The medical evidence, including the examinations, does not 
show additional limitation of function due to weakness, 
incoordination or fatigability.  The Board accordingly finds 
that the current 10 percent rating adequately compensates the 
veteran for pain.  

The Board has considered the veteran's testimony in September 
2006, when he reported constant ankle pain.  A layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, nothing in that testimony shows entitlement to the 
higher schedular rating.  

Based on the analysis, the Board finds that an evaluation in 
excess of 10 percent for the service-connected left ankle 
sprain must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As in 
this case the veteran's symptoms for his service-connected 
left ankle disability closely approximate the current 10 
percent rating the benefit-of-the-doubt rule is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. 49, 55 (1990).  


B.  Entitlement to Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp.2006); 38 C.F.R. 
§ 3.303 (2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  


Service Connection for Right Ankle Injury

The veteran's service medical records (SMR) include a 
notation in February 1998 of a swollen right ankle following 
an eight-mile road march.  In June 1998, he complained of 
right ankle pain following a twisting injury during a run; 
the clinical impression was sprain to the right ankle, rule 
out fracture; he was placed on physical profile (no running, 
jumping or marching for 10 days).  

Otherwise, there is no indication of a right ankle 
abnormality in service.  His last physical examination prior 
to discharge, conducted in March 2001, shows the lower 
extremities as "normal."  

The veteran had a VA general medical examination in August 
2001 at which time he reported no history of right ankle 
injury or current right ankle disorder.  On examination, the 
ankles had a full range of motion.  The examination was 
silent in regard to any observed abnormality of the right 
ankle.  

The veteran testified in September 2006 that he had three 
severe sprains of his right ankle during military service.  
He also testified that, since discharge from military 
service, the right ankle had been subject to pain and 
swelling just like the service-connected left ankle; however, 
he did not cite any diagnosed right ankle disorder or any 
medical treatment of the right ankle..  

The Board emphasizes that Congress has specifically limited 
service-connected disease or injury where such cases have 
resulted in a disability.  See 38 U.S.C.A. § 1110.  

Where, as here, there is no competent medical evidence 
establishing that the appellant has the claimed disability 
for which service connection is sought, there can be no valid 
claim for service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App 
141, 144 (1992).  

The Board, absent competent evidence showing current 
disability, finds that there is no basis on which to award 
direct service connection for claimed left knee disorder.  

The veteran asserted in his claim that his right ankle 
disorder is due to "overcompensation" from his service-
connected right shoulder disorder.  In his September 2006 
testimony, he asserted that he was told by private medical 
providers that his claimed right ankle disorder was due to 
his (service-connected) pes planus and his (service-
connected) bunion disorder.  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

To prevail on the issue of secondary service causation, the 
record must show: (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and, (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.   Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (emphasis added).  

In this case, secondary service connection, like direct 
service connection, must be denied because there is simply no 
medical evidence of a current right ankle disorder for which 
service connection can be granted, either on a direct or 
secondary basis.  

Based on this analysis, the Board finds that service 
connection for a claimed right ankle disorder must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case the evidence preponderates against the claim and 
the benefit-of-the-doubt rule is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 49, 55 (1990).  


Service Connection for Left Shoulder Disorder

The veteran's SMR show no evidence of a left shoulder injury 
or disorder during military service.  His last physical 
examination prior to discharge, conducted in March 2001, 
shows the upper extremities as "abnormal" due to laxity in 
the right shoulder, but there is no mention of a concurrent 
abnormality of the left shoulder.  

The veteran had a VA general medical examination in August 
2001when  he reported no history of left shoulder injury or 
current left shoulder disorder.  The examination was silent 
in regard to any observed abnormality of the left shoulder.  

Treatment records from Moore Orthopedic Clinic dated in 
February 2004 state that the veteran presented complaining of 
a new left shoulder disorder.  There was a notation of 
history of bilateral shoulder dislocations, not further 
specified.  The physician's impression was that of left 
shoulder impingement syndrome.  
 
The veteran testified in September 2007 that he had 
dislocated his left shoulder during military service, 
although he was not certain as to whether that occurred at 
the same time that he tore the right shoulder rotator cuff.  

In this case, there is medical evidence of a current left 
shoulder disability; i.e., left shoulder impingement.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, there is no medical evidence whatsoever that 
the current left shoulder impingement is related to any event 
or incident of the veteran's military service.  

The veteran has not asserted, and the record does not show, 
that the claimed left shoulder disorder is caused or 
aggravated by his service-connected right shoulder 
disability.  

In addition to the medical evidence, the Board has considered 
the veteran's testimony in September 2006 when he asserted 
that his left shoulder had been dislocated during military 
service.  

However, such injury is not corroborated by treatment records 
in the SMR, and the reports of physical examination that are 
in the SMR show no indication that the veteran himself had 
reported having any left shoulder symptoms during military 
service.  

Based on the evidence, the Board finds that service 
connection for a left shoulder disorder must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case the evidence preponderates against the claim and 
the benefit-of-the-doubt rule is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 49, 55 (1990).  


C.  Petition to Reopen Previously Denied Claims

The veteran originally claimed service connection for 
bilateral pes planus and bilateral heel disorders in June 
2001.  The RO denied the claims by a rating decision in 
December 2001.  The veteran was notified of the denial by a 
letter in December 2001 but did not appeal.  

As the veteran did not appeal the RO's rating decision in 
December 2001, that decision is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1100.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed the instant petition to reopen the claim in 
February 2004.  Regarding petitions to reopen filed on or 
after August 29, 2001, as in this appeal, Title 38, Code of 
Federal Regulations, Section 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

As indicated by the regulation cited, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not duplicative or "merely cumulative" of 
other evidence then of record.  This analysis is undertaken 
by comparing the newly received evidence with the evidence 
previously of record.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence of record at the time of the December 2001 
rating decision consisted of the following: SMR and report of 
the VA medical examination performed in August 2001.  

The evidence received since the final rating decision 
consists of the following: VA outpatient examination in March 
2004; reports of VA orthopedic examinations in June 2004 and 
October 2005; treatment reports from Moore Orthopedic Clinic 
dated in February 2003 to July 2004; VA outpatient treatment 
records dated in March 2004 to April 2005; a foot examination 
report from the University of South Carolina School of 
Medicine in May 2006 and bone scan of the feet by InMed 
diagnostic Services in June 2006; and the veteran's testimony 
in September 2006.  

The Board finds that the items above are "new" evidence 
because they were not before the adjudicator in June 2001.  
However, the new items of evidence are not material because 
nothing therein relates to an unestablished fact necessary to 
substantiate either claim or raises a reasonable possibility 
of substantiating either claim.  

Specifically, the new evidence does not contain competent 
evidence showing that the veteran's pes planus, a condition 
that was found to have preexisted military service, was 
permanently aggravated by that military service.  Similarly, 
the new evidence does not contain competent evidence showing 
that the veteran's bilateral heel disorders are related in 
any way to the veteran's military service or to any service-
related disability.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claims for service 
connection for bilateral pes planus and bilateral heel 
disorders has not been received, and the rating decision of 
December 2001 remains final.  


ORDER

An evaluation of 10 percent for service-connected bunion of 
the left great toe is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

An evaluation of 10 percent for service-connected bunion of 
the left great toe is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

An evaluation in excess of 20 percent for the service-
connected right shoulder rotator cuff injury is denied.  

An evaluation in excess of 10 percent for the service-
connected left ankle sprain is denied.  

Service connection for a claimed right ankle disorder is 
denied.  

Service connection for a claimed left shoulder disorder is 
denied.  

As new and material evidence to reopen the claim of service 
connection for bilateral pes planus has not been received, 
the appeal to this extent is denied.   

As new and material evidence to reopen the claim of service 
connection for bilateral heel disorders has not been 
received, the appeal to this extent is denied.   


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


